PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/393,328
Filing Date: 24 Apr 2019
Appellant(s): Sony Corporation



__________________
Brian K. Dutton
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/05/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/24/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.   
The rejection of claims 46 and 58-74 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention has been withdrawn.





(2) Response to Argument

1.	Appellants argue on pages 11 and 12 that “only two floating diffusions (FD1 and FD2) are shown in FIG. 5 of Itonaga”. 

1.	It is noted that figure 5 of Itonaga was not cited in the rejection.  The rejection recites that figure 2 of Itonaga is used to reject the claimed structure of claim 46.   In any event, the rejection acknowledges that figure 2 of Itonaga et al. teaches only two floating diffusions.


2.	Appellants argue on page 12 that “Itonaga et al. do not teach four floating diffusions”.

2.	The rejection acknowledges that Itonaga et al. do not teach four floating diffusions.


3.	Appellants argue on pages 13-16 that “FIG. 2 of Suzuki is an equivalent circuit diagram that does not depict a planar view of the imaging device, as is found in claim 46” and “Specifically, no planar view is shown anywhere in FIG. 2 of Suzuki” and “the expanded portion from FIG. 7 of Suzuki fails to disclose, teach or suggest an electrode that, in the planar view, overlaps four floating diffusions” and “Neither FIG. 7 nor 8 of Suzuki teaches a first electrode that, in a planar view of the imaging device, overlaps four floating diffusions”.

3.	The rejection acknowledges that Itonaga et al. do not teach four floating diffusions.  The rejection relies modifying Itonaga et al. in view of Suzuki to teach a device comprising four floating diffusions.
However, it appears that appellants argue against the references individually.
It is noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

More specifically, Itonaga et al. teach a device comprising two floating diffusions.  Said device comprises the entire claimed elements as pertaining to a device comprising two floating diffusions. That is, ltonaga et al. teach in figure 2 “an imaging device comprising:
a first transfer transistor Tr11 that, in a planar view of the imaging device, is between a first floating diffusion FD1 and a first photodiode PD1;
a second transfer transistor Tr12 that, in the planar view of the imaging device, is between a first floating diffusion FD1 and a second photodiode PD2; and
a first electrode 28 that, in the planar view of the imaging device, overlaps the first floating diffusion and the second floating diffusion (see also figures 29 and 42B), and 
wherein the first electrode is wired to the first floating diffusion and the second floating diffusion”.
The only difference between Itonaga et al.’s device and the claimed device is that the claimed device comprises four floating diffusions.

Itonaga et al.’s device is modified by the teaching of Suzuki who teaches four floating diffusions.  The fact that Suzuki does not teach the planar view of the four floating diffusions would not discourage an artisan from building the device of Itonaga et al. (in view of Suzuki) to comprise four floating diffusions instead of two floating diffusions.  Said artisan does not need to change or alter any of the parameters or elements in Itonaga et al.’s device in order to add two additional two floating diffusions to disclosed structure.

Furthermore, ltonaga et al. teach in figure 2 that one sharing unit 21 comprises two floating diffusions FD1, FD2 (please see figure 2 below).   

    PNG
    media_image2.png
    828
    602
    media_image2.png
    Greyscale


ltonaga et al. further teach in figure 48 that the device can include two sharing units 21 (please see figure 48 below).  Since each sharing unit 21 comprises two floating diffusions, then an artisan would understand that the device of figure 2 of ltonaga et al. can be modified to include four floating diffusions.

    PNG
    media_image3.png
    610
    849
    media_image3.png
    Greyscale

The fact that ltonaga et al. teach that its invention can include a structure comprising four floating diffusions and since Suzuki teaches a structure comprising four floating diffusions, then an artisan would be motivated to modify ltonaga et al.’s device to include four floating diffusions.


4.	Appellants argue on page 16 that it would not have been obvious to a person of ordinary skill in the art at the time the invention was made to connect four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes, as taught by Suzuki et al., in Itonaga et al.’s device in order to provide more accurate control over the characteristics of the device, because “review of Itonaga and Suzuki reveal the absence of: a first electrode that overlaps four floating diffusions in the planar view of the imaging device”.

4.	As discussed above, the device of Itonaga et al., modified by the teaching of Suzuki, comprises a first electrode overlapping four floating diffusions in the planar view of the imaging device.
Furthermore, it appears that appellants do not contest that it would have been obvious to a person of ordinary skill in the art at the time the invention was made to connect four floating diffusions wherein each of which is connected to, and overlaps, respective ones of the four photodiodes, as taught by Suzuki et al., in Itonaga et al.’s device in order to provide more accurate control over the characteristics of the device.  Therefore, it is respectfully requested that the board affirms the modification to combine the device of Itonaga with the teaching of Suzuki.


5.	Appellants argue on page 18 that “neither Itonaga nor Suzuki disclose, teach or suggest: a first electrode that overlaps four floating diffusions in the planar view of the imaging device”.

5.	It is correct that neither Itonaga nor Suzuki, singularly, teach a first electrode that overlaps four floating diffusions in the planar view of the imaging device.  However, the device of Itonaga et al., modified by the teaching of Suzuki comprises a first electrode that overlaps four floating diffusions in the planar view of the imaging device, as required by the claims.
6.	Appellants argue on pages 19-21, regarding the rejection of claims 65-74 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga and Suzuki in view of Choi, that “Choi reveals that this reference fails to teach a first electrode that overlaps a first floating diffusion and a second floating diffusion. In this regard, page 5 of the Final Action dated April 2, 2021 readily admits Choi et al. do not teach that the first electrode overlaps the second floating diffusion”.

6.	The rejection does not state that Choi teaches a first electrode that overlaps a first floating diffusion and a second floating diffusion, as argue by appellants.  The rejection explicitly recites that Choi is cited to teach an artisan that a sensor substrate can be used in the device of Ionaga. It appears that appellants do not disagree that a sensor substrate can be used in the device of Ionaga, as taught by Choi.  Therefore, it is respectfully requested that the board affirms the rejection of claims 65-74 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Itonaga and Suzuki in view of Choi.










For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,


/ORI NADAV/Primary Examiner, Art Unit 2811 				08/20/2022                                                                                                                                                                                                       

Conferees:
DAVID MARTIN
/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                        
LYNNE GURLEY
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.